            Case 4:20-cv-01083-CLM Document 5 Filed 08/13/20 Page 1 of 8                    FILED
                                                                                   2020 Aug-13 PM 03:02
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           MIDDLE DIVISION


 TERRY B SMITH,                              )
                                             )
                PLAINTIFF,                   )
                                             )
 V.                                          )   4:20-CV-01083-CLM
                                             )
 CAVALRY SPV I, LLC;                         )   JURY TRIAL DEMANDED
 CAVALRY PORTFOLIO                           )
 SERVICES, LLC                               )

                DEFENDANTS.

                     PLAINTIFF’S AMENDED COMPLAINT

       COMES NOW the Plaintiff, Terry B Smith, by and through undersigned

counsel, and for his complaint states as follows:

                            JURISDICTION AND VENUE

       1.      This Court has jurisdiction under 15 U.S.C. § 1692k(d). Venue is

proper in that the Defendants transacted business in this district, and the Plaintiff

resides in this district.

                                       PARTIES

       2.      The Plaintiff is a resident and citizen of the State of Alabama,

Cherokee County, and is over the age of twenty-one (21) years.

       3.      Defendant Cavalry SPV I, LLC (“Cavalry”) is, and at all times

pertinent herein was, a foreign limited liability company or other legal entity
           Case 4:20-cv-01083-CLM Document 5 Filed 08/13/20 Page 2 of 8



organized under the laws of the State of Delaware. Plaintiff asserts that, upon

information and belief, Defendant Cavalry is a debt collector as that term is

defined by the Fair Debt Collection and Practices Act at 15 U.S.C. §1692(a)(6).

Cavalry has no employees. Rather, Cavalry’s accounts, including upon information

and belief, the account at issue in this case, are serviced by Defendant Cavalry

Portfolio Services, LLC.

      4.      Defendant, Cavalry Portfolio Services, LLC (“CPS” or collectively

with Cavalry as “The Defendants”), is a foreign limited partnership or other legal

entity organized under the laws of the State of Delaware. CPS was, in all respects

and at all times relevant herein, doing business in the state of Alabama, and was at

all relevant times registered to do business in Alabama with the Alabama Secretary

of State. Plaintiff asserts that Defendant is regularly engaged in the business of

collecting consumer debts from consumers residing in Cherokee County, Alabama

and is a “debt collector,” as defined by the FDCPA 15 U.S.C. § 1692a(6). Upon

information and belief, CPS is the servicer of accounts, including the account at

issue in this case, for Cavalry SPV I, LLC.

      5.      All events herein occurred in this judicial district.

                            FACTUAL ALLEGATIONS

      6.      On September 30, 2019, Defendants brought a lawsuit against

Plaintiff in the Small Claims Court of Cherokee County, Alabama alleging Cavalry



                                            2
           Case 4:20-cv-01083-CLM Document 5 Filed 08/13/20 Page 3 of 8



owned a delinquent account between Plaintiff and Citibank, N.A., an entity not a

party to this lawsuit.

      7.      That lawsuit was assigned case number 13-SM-2019-900391.00.

      8.      Cavalry claimed Plaintiff owed it $1,287.19.

      9.      Attached to the lawsuit was an affidavit signed by Kimberly

Thompson, an employee of Defendant CPS. The affidavit stated that Kimberly

Thompson was familiar with the method by which CPS, on behalf of Cavalry SPV

I, LLC creates and maintains business records pertaining to the account allegedly

belonging to Plaintiff. Additionally, the affidavit claimed that Plaintiff owed

$1,287.19.

      10.     Plaintiff alleges that Kimberly Thompson has no personal knowledge

of the statements made in the affidavit filed along with the lawsuit and that the

affidavit contains false statements.

      11.     Plaintiff alleges that the “business records” Kimberly Thompson

purportedly reviewed were records of Citibank, N.A. Plaintiff alleges that

Kimberly Thompson could not and cannot testify regarding the creation or

maintenance of Citibank, N.A.’s business records and that she lacks personal

knowledge of how those business records are prepared or maintained.

      12.     The case filed against Plaintiff is not an outlier nor was it filed by

mistake. Rather, as discovery in this case will likely show, it is merely an example



                                            3
         Case 4:20-cv-01083-CLM Document 5 Filed 08/13/20 Page 4 of 8



of the unfair and intentionally illegal business model that Defendants have put into

place which violate the Fair Debt Collection Practices Act.

      13.      Plaintiff has never done business with Defendants and has never owed

Defendants any money.

      14.      Each year Defendants file or cause to be filed hundreds if not

thousands of lawsuits against consumers in Alabama without any intention of

proving the claims they allege; with the knowledge that it will not call any

witnesses to testify on their behalf at trial and knowing that they would not be able

to offer competent evidence at trial.

      15.      The pattern and practice of Defendants is to file lawsuits, such as the

Small Claims Court lawsuit at issue in this case, in an attempt to either secure a

default against Alabama consumers who fail to answer the complaints Defendants

file or to coerce a settlement or consent judgment from consumers at the

courthouse before trial when Defendants know they has no witnesses and no

competent evidence to prove their claims.

      16.      Defendants’ actions constitute a pattern and practice of initiating

lawsuits against consumers without the intent to prove the allegations under the

Rules of Civil Procedure or to provide the necessary witnesses to prove its

allegations.




                                            4
         Case 4:20-cv-01083-CLM Document 5 Filed 08/13/20 Page 5 of 8



      17.    Once Plaintiff retained counsel and filed an answer denying the

allegations, Defendants realized they would not be able to obtain a default

judgment or coerce a settlement and therefore failed to pursue a final order thus

causing the lawsuit to be dismissed for such inaction.

                            COUNT ONE
                FAIR DEBT COLLECTION PRACTICES ACT

      18.    The Plaintiff adopts the factual averments and allegations

hereinbefore as if fully set forth herein.

      19.    The foregoing acts and omissions of Defendants and their employees

and agents constitute numerous and multiple violations of the FDCPA, 15 U.S.C. §

1692 et seq., including, but not limited to, 15 U.S.C. § 1692d §1692e and §1692f

with respect to Plaintiff.

      20.    As a result of the Defendants’ actions, the Plaintiff is entitled to an

award of statutory damages, costs, attorney fees, and actual damages.

                           COUNT TWO
                NEGLIGENCE AGAINST THE DEFENDANTS

      21.    The Plaintiff adopts the factual averments and allegations

hereinbefore as if fully set forth herein.

      22.    The Defendants knew or should have known the conduct set forth

herein which was directed at and visited upon Plaintiff.




                                             5
           Case 4:20-cv-01083-CLM Document 5 Filed 08/13/20 Page 6 of 8



       23.    The Defendants knew or should have known that said conduct was

improper.

       24.    The Defendants negligently failed to prevent and/or participated in

improper collection activities.

       25.    As a result of The Defendants’ negligence, the Plaintiff suffered

physical damage, worry, anxiety, nervousness, and other mental anguish.

                     COUNT THREE
  RECKLESSNESS AND WANTONNESS AGAINST THE DEFENDANTS

       26.    The Plaintiff adopts the factual averments and allegations

hereinbefore as if fully set forth herein.

       27.    The Plaintiff adopts the averments and allegations hereinbefore as if

fully set forth herein.

       28.    The Defendants knew or should have known the conduct set forth

herein which was directed at and visited upon the Plaintiff.

       29.    The Defendants knew or should have known that said conduct was

improper.

       30.    The Defendants recklessly and wantonly failed to prevent and/or

participated in improper collection activities.

       31.    As a result of the Defendant’s reckless and wanton conduct, the

Plaintiff suffered physical injury, worry, anxiety, nervousness, and other mental

anguish.

                                             6
         Case 4:20-cv-01083-CLM Document 5 Filed 08/13/20 Page 7 of 8



                                 COUNT FOUR
                               ABUSE OF PROCESS

       32.    The Plaintiff adopts the factual averments and allegations

hereinbefore as if fully set forth herein.

       33.    The Plaintiff adopts the averments and allegations hereinbefore as if

fully set forth herein.

       34.    Defendants filed a lawsuit against the Plaintiff alleging that it acquired

a debt from a third party and represented that it owned the alleged debt and that

Plaintiff was indebted to Defendants.

       35.    Defendants never had any intent to prove any claim against the

Plaintiff, but rather had an ulterior purpose when it filed the lawsuit against the

Plaintiff.

       36.    The ulterior purpose was to attempt to force Plaintiff into paying

Defendants.

       37.    Defendants were aware, at the time the lawsuit was filed, that they

would never attempt to prove their claims and would never bring witnesses to

Court or admit competent evidence in support of their claims.

       38.    Defendants were aware that the conduct would harm the Plaintiff

either by forcing him to pay a debt that Defendants knew they would not or could

not prove or, alternatively, by obtaining a default judgment against Plaintiff on a

debt Defendants knew they would not or could not prove in a court of law.

                                             7
           Case 4:20-cv-01083-CLM Document 5 Filed 08/13/20 Page 8 of 8



      39.     This conduct by Defendants is all too common in Alabama state

courts and constitutes a widespread pattern and practice against Alabama

consumers, such as Plaintiff.

                     AMOUNT OF DAMAGES DEMANDED


      WHEREFORE, PREMISES CONSIDERED, Plaintiff demands a

judgment against the Defendants as follows:

      A.         Declaratory judgment that the Defendants’ conduct violated the

FDCPA and state law;

      B.         Statutory damages;

      C.         Compensatory, actual and punitive damages;

      D.         Costs and reasonable attorneys’ fees;

      E.         Such other and further relief that this Court deems necessary, just

and proper.

              PLAINTIFF DEMANDS TRIAL BY STRUCK JURY


                                       /S/ JOHN C. HUBBARD
                                       JOHN C. HUBBARD
                                       Attorney for Plaintiff
OF COUNSEL:
JOHN C. HUBBARD, LLC
PO Box 953
Birmingham, AL 35201
(205) 378-8121
jch@jchubbardlaw.com



                                          8
